internal_revenue_service number release date index number department of the treasury washington dc ------------------------------------------------------------ ---------------------------------------------------------- --------------------------------- ------------------------------------ in re ---------------------------------------------------- -------------------------------------------------------- tin ---------------- person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number ------- ------------- refer reply to cc ita - plr-112462-04 date date ------------- -------------------------------------------------------------------------- -------------------------------------- ---------------------- -------------------- ------------------------- ----------------- --------- ------- do industry director natural_resources and construction lm nr ty -------- state x agency lp highway a highway b city y dollar_figurez month year dear ----------------- this responds to your request for a private_letter_ruling dated date regarding the application of sec_1033 of the internal_revenue_code to amounts received for the cost of relocating certain equipment statement of facts taxpayer is an operating public_utility providing electric and gas service within state x its business includes the generation purchase transmission distribution and sale of electricity and natural_gas agency is the state x agency responsible for the design construction operation and maintenance of state highways and that portion of the federal interstate highway system located within state x plr-112462-04 lp is a private entity doing business as a limited_partnership as authorized by the state x legislature agency entered into a franchise agreement with lp pursuant to the franchise agreement lp will finance and construct a toll road which will extend state x highway a the project also includes construction of a road connection of state x highway a with state x highway b after completing this project lp will operate the toll road portion of the project under a 35-year lease from agency charging tolls to recover its investment plus an agreed rate of return afterwards the toll road will revert fully to the state approximately half of the land needed for the highway a project was donated to state x by city y state x will acquire the property rights needed for the remainder of the project directly from private owners where agreements are not possible agency will use its power of eminent_domain to condemn the property for public use a number of such actions have already commenced agency sent taxpayer a notice of decision to appraise in month of year this was a letter informing taxpayer that the state will acquire the property on which taxpayer’s equipment is located to accommodate the project the letter advised that the state had hired an appraiser to determine the value of taxpayer’s property after completing the appraisal the state will ask taxpayer to deed the land to the state and sign a separate contract with lp and an individual acting as the right of way agent for state x setting the purchase_price this separate contract contains the following recital state x requires the land for state highway purposes a public use for which grantee the state has the authority to exercise the power of eminent_domain grantor s is compelled to sell and grantee is compelled to acquire the property both grantor s and grantee recognize the expense time effort and risk to both parties in determining the compensation_for the property by eminent_domain litigation the compensation set forth herein for the property is in compromise and settlement in lieu of such litigation as part of this condemnation taxpayer must move various power lines gas mains poles and related protective devices which it owns at a cost of approximately dollar_figurez taxpayer has divided up the entire relocation work into smaller jobs for example one of these jobs is already underway consisting of the relocation of big_number meters of overhead line to a new alignment underground and the removal of six utility poles this job also includes the relocation of power lines within a substation the details of the other relocation jobs that taxpayer will undertake have not yet become final taxpayer entered into a separate utility agreement which sets forth in detail what it must relocate and at what expected cost the utility agreement also specifies how much the state will pay to replace the rights of way in some cases the state provides the new right of way itself over state land and over other private land acquired by condemnation plr-112462-04 the state will not pay for improvements to utility equipment agency’s policy manual requires the amount spent on relocation to be reduced by the value of any betterment or increase in capacity the amounts taxpayer will receive from lp and from agency for property rights and the cost of relocating its equipment are referred to below as relocation payments ruling requested taxpayer has requested a ruling that it will not have to report relocation payments as income because they are proceeds from an involuntary_conversion within the meaning of sec_1033 provided the amounts are reinvested in other_property that is similar_or_related_in_service_or_use within the time period specified in sec_1033 for reinvestment statement of law sec_1033 provides in part that if property as a result of its condemnation or threat or imminence thereof is compulsorily or involuntarily converted into property similar_or_related_in_service_or_use to the property so converted no gain shall be recognized sec_1033 generally provides that if property is compulsorily or involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted property and if the taxpayer - i ii iii during the period specified in subparagraph b for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted then at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property sec_1033 generally provides that the replacement_period referred to in subparagraph a shall be the period beginning with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property and ending years after the close of the first taxable_year in which any part of the gain upon the conversion is realized plr-112462-04 analysis in revrul_58_396 1958_2_cb_403 a taxpayer's residence was condemned to make way for a highway under the terms of the condemnation_award the taxpayer in addition to a monetary award was permitted to remove the residence from the condemned property and move it to a lot purchased by the taxpayer following the condemnation the taxpayer also purchased a second residential property with the proceeds of the condemnation the cost of the two new properties plus the cost of moving the house from the condemned property to the new property were in excess of the monetary condemnation_award received by the taxpayer revrul_58_396 holds that the costs incurred in purchasing the new properties and in moving the old house to one of the new properties constitute a replacement within the meaning of sec_1033 of the property involuntarily converted thus because the cost of the replacement_property including the cost of moving the old residence to the new property was in excess of the condemnation_award the gain on the condemned property did not have to be recognized in 523_f2d_585 9th cir the ninth circuit held that a condemnation_award that included the cost of moving heavy equipment qualified for deferral under sec_1033 as part of its rationale for the decision the court stated as follows sec_1033 is a relief provision its purpose is to aid the taxpayer where he in good_faith quickly transforms everything he received into property 'similar or related in use ' 259_f2d_689 9th cir interpreting predecessor to sec_1033 see also 149_f2d_567 2d cir cert_denied u s it is a legislative recognition that condemnation is not an appropriate time for recognition of gain if there has been no substantial change in form and productive use of an investment and appreciation has not resulted in liquid_assets available to pay taxes accordingly unless reimbursement is being made for lost profits the cases have not scrutinized the source of condemnation proceeds as closely as the taxpayer's reinvestment we believe compensation in excess of land and building payments in this case qualifies for sec_1033 treatment from the taxpayer's viewpoint he is being compensated for a loss due to the condemnation of his property whatever payment the taxpayer receives is attributable to the involuntary plr-112462-04 conversion where as here a payment is made for relocation costs in addition to land costs as long as taxpayer reinvests the total award into other_property similar_or_related_in_service_or_use within the statutory period both the language and spirit of the statute are met graphic press f 2d pincite as in graphic press the present case involves a conversion that includes an award or multiple awards for moving costs in addition to awards for land and rights-of-way taken by condemnation or the threat or imminence thereof taxpayer will use the proceeds from the conversion to achieve the same economic position it enjoyed before with respect to the affected property in the present case the language and spirit of the statute are met because the form nature or use of taxpayer’s business property resulting from the conversion and reinvestment will remain substantially the same ruling taxpayer may elect to defer gain under sec_1033 on the relocation payments it receives provided the amounts are reinvested in other_property similar_or_related_in_service_or_use to the property converted and for relocation of affected property or equipment within the period specified in sec_1033 disclaimer s the above ruling is conditioned on taxpayer neither deducting nor capitalizing the relocation costs incurred by taxpayer to the extent such costs are attributable to award amounts received from lp or from agency 61_f2d_950 2d cir 27_tc_592 61_tc_140 68_tc_620 except as specifically provided above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code or regulations or under other principles of federal income_taxation the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer that requested it sec_6110 of the code the court in graphic press cited as one of the justifications for deferral of gain from an involuntary_conversion the fact that the taxpayer who fully invests the proceeds in similar_property would not have liquid_assets available for payment of taxes on the gain realized this would also be true of taxpayer in the present case of course any amount received by taxpayer and not reinvested in similar_property or for relocation payments as described in the facts of this case is subject_to gain recognition and not eligible for deferral under sec_1033 plr-112462-04 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures cc ---------------------------------- ------------------------------------------------------------------------------------------- ------------------------ -------------------------- --------------------------- ----------------------------- ---------------------------------- ---------------------------------------------- --------------------------------
